                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EDWARD WALLACE,                                      Case No. 4:18-cv-05445-KAW
                                   8                      Plaintiff,
                                                                                              SECOND ORDER TO SHOW CAUSE;
                                   9              v.                                          ORDER CONTINUING CASE
                                                                                              MANAGEMENT CONFERENCE
                                  10     AMERICAN HONDA FINANCE
                                         CORPORATION,
                                  11
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On September 5, 2018, Plaintiff Edward Wallace filed this case against Defendant

                                  14   American Honda Finance Corporation. (Dkt. No. 1.) Plaintiff also moved to proceed in forma

                                  15   pauperis ("IFP Application"). (Dkt. No. 2.) On September 14, 2018, the Court granted Plaintiff's

                                  16   IFP Application. (Dkt. No. 6.) Pursuant to 28 U.S.C. § 1915(e)(2), the Court then screened

                                  17   Plaintiff's complaint and found it deficient, finding that Plaintiff had failed to set forth a "short and

                                  18   plain statement of the claim showing that the pleader is entitled to relief" and that Plaintiff had

                                  19   failed to establish diversity jurisdiction. (Dkt. No. 7 at 1, 3 (quoting Fed. R. Civ. P. 8).) The

                                  20   Court ordered Plaintiff to file an amended complaint that provided the legal and factual basis for

                                  21   all claims by November 20, 2018. (Id. at 4.) The Court warned that failure to do so would result

                                  22   in the case being reassigned to a district judge with the recommendation that the case be

                                  23   dismissed. (Id.)

                                  24          On December 10, 2018, the Court issued an order to show cause why the Court should not

                                  25   recommend that Plaintiff's case be dismissed for failure to prosecute based on the failure to file the

                                  26   amended complaint. Plaintiff was ordered to respond by December 28, 2018. To date, Plaintiff has

                                  27   not filed his amended complaint nor has he responded to the order to show cause.

                                  28          Accordingly, the Court ORDERS Plaintiff to show cause, by February 22, 2019, why the
                                   1   Plaintiff's case should not be dismissed for failure to prosecute, and why he did not file the

                                   2   amended complaint by December 28, 2018. Additionally, Plaintiff shall file his first amended

                                   3   complaint. Failure to respond to the second order to show cause and file the first amended

                                   4   complaint by the deadline will result in the Court reassigning the case to a district judge with the

                                   5   recommendation that the case be dismissed.

                                   6          Again, Plaintiff may wish to contact the Federal Pro Bono Project's Help Desk for

                                   7   assistance—a free service for pro se litigants—by calling (415) 782-8982 to make an appointment.

                                   8   Plaintiff may also wish to consult the manual the court has adopted to assist pro se litigants in

                                   9   presenting their case. This manual, and other free information for pro se litigants, is available

                                  10   online at: http://cand.uscourts.gov/proselitigants.

                                  11          Additionally, the case management conference scheduled for March 5, 2019 is continued

                                  12   to May 14, 2019. Case management conference statements are due on or before May 7, 2019.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: January 30, 2019
                                                                                                 __________________________________
                                  15                                                             KANDIS A. WESTMORE
                                  16                                                             United States Magistrate Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                             2
